Exhibit 10.1

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (this “Agreement”) dated as of ___________, 20_, is
made by and between NovaBay Pharmaceuticals, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”),
and _________________ (“Indemnitee”).

 

Recitals

 

 

A.

The Company desires to attract and retain highly qualified individuals to serve
as Company directors and officers.

 

 

B.

The Company’s Board of Directors ("Board") has determined that, in order to
attract and retain qualified individuals as directors and officers, the Company
will attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company from certain liabilities.
Although the furnishing of such insurance has been a customary and widespread
practice among United States-based business enterprises, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors, officers, and other persons in service to business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself.

 

 

C.

As authorized by the Delaware General Corporation Law, as amended (the “Code”),
the Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors and officers to the extent not prohibited by the Code, and permit the
Company to indemnify its employees and agents. The Bylaws expressly provide that
the indemnification provided therein is not exclusive and contemplate that the
Company may enter into separate indemnification agreements with its directors,
officers and other persons.

 

 

D.

This Agreement is a supplement to any liability insurance obtained by the
Company for the benefit of directors and officers and in furtherance of the
Bylaws and the Company’s Certificate of Incorporation ("Certificate"), and shall
not be deemed a substitute therefor, nor diminish or abrogate any rights of
Indemnitee thereunder.

 

 

E.

The Board has determined that (i) the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future and (ii) it is
reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.

 

 

F.

The Company desires and has requested Indemnitee to serve or continue to serve
as a director and/or officer of the Company, as the case may be, and has
proffered this Agreement to Indemnitee as an additional inducement to serve in
such capacity.

 

 

G.

Indemnitee is willing to serve, or to continue to serve, as a director and/or
officer of the Company, as the case may be, if Indemnitee is furnished the
rights to indemnification and to the advancement of expenses provided for herein
by the Company.

 

Agreement

 

Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.     Definitions.

 

(a)   Agent.  For purposes of this Agreement, the term “agent” of the Company
means any person who:  (i) is or was a director, officer, employee, agent or
other fiduciary of the Company; or (ii) is or was serving at the request or for
the convenience of, or representing the interests of, the Company, as a
director, officer, employee or other fiduciary of a foreign or domestic
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise.

 

 

--------------------------------------------------------------------------------

 

 

(b)   Expenses.  For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
reasonable attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, or other professional
fees and related disbursements or expenses, and other out-of-pocket costs of
whatever nature), actually and reasonably incurred by Indemnitee in connection
with the investigation, defense or appeal of a proceeding or establishing or
enforcing a right to indemnification under this Agreement, the Code or
otherwise, and amounts paid in settlement by or on behalf of Indemnitee, but
shall not include any judgments, fines or penalties actually levied against
Indemnitee for such individual’s violations of law. The term “expenses” shall
also include reasonable compensation for time spent by Indemnitee for which he
or she is not compensated by the Company or third party:  (i) for any period
during which Indemnitee is not an agent, in the employment of, or providing
services for compensation to, the Company; and (ii) if the rate of compensation
and estimated time involved is approved by the directors of the Company who are
not parties to any action with respect to which expenses are incurred, for
Indemnitee while an agent of, employed by, or providing services for
compensation to, the Company. Expenses also shall include any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent.

 

(c)   Proceedings.  For purposes of this Agreement, the term “proceeding” shall
be broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and whether formal or informal in any case, in which
Indemnitee was, is or will be involved as a party or otherwise by reason
of:  (i) the fact that Indemnitee is or was a director or officer of the
Company; (ii) the fact that any action taken by Indemnitee or of any action or
inaction on Indemnitee’s part while acting as director, officer, employee or
agent of the Company; or (iii) the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, and in any such case described above, whether or not serving in any
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses may be provided under
this Agreement.

  

(e)   Independent Counsel.  For purposes of this Agreement, the term
“independent counsel” means a law firm, or a partner (or, if applicable, member)
of such a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the independent counsel referred to above and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

 

2.     Agreement to Serve.  Indemnitee will serve, or continue to serve, as a
director, office, or agent of the Company, faithfully and to the best of his or
her ability, at the will of such corporation (or under separate agreement, if
such agreement exists), in the capacity Indemnitee currently serves as an agent
of the Company, so long as Indemnitee is duly appointed or elected and qualified
in accordance with the applicable provisions of the Bylaws or Certificate, or
until such time as Indemnitee tenders his or her resignation in writing;
provided, however, that nothing contained in this Agreement is intended as an
employment agreement between Indemnitee and the Company or to create any right
to continued employment of Indemnitee with the Company in any capacity.

 

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws or Certificate, to induce Indemnitee
to serve, or continue to serve, as a director, officer or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer or agent of the Company.

 

 

--------------------------------------------------------------------------------

 

 

3.     Indemnification.

 

The Company hereby agrees to defend, hold harmless and indemnify Indemnitee to
the extent not prohibited by the Code, as such may be amended from time to time.
In furtherance of the foregoing indemnification, and without limiting the
generality thereof:

 

(a)   Indemnification in Third Party Proceedings.  Subject to Section 11 below,
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3(a) to the extent not prohibited by the Code, as the same may be
amended from time to time (but, only to the extent that such amendment permits
Indemnitee to broader indemnification rights than the Code permitted prior to
adoption of such amendment), if, by reason of or relating in any way to
Indemnitee’s status as an agent, Indemnitee is a party to or otherwise involved,
or is threatened to be made a party to or otherwise involved, in any proceeding
other than a proceeding by or in the right of the Company. Pursuant to this
Section 3(a), Indemnitee shall be indemnified against all expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, in connection with such proceeding or
any claim, issue or matter therein, if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.

 

(b)   Indemnification in Derivative Actions and Direct Actions by the
Company.  Subject to Section 11 below, Indemnitee shall be entitled to the
rights of indemnification provided in this Section 3(b) to the extent not
prohibited by the Code, as the same may be amended from time to time (but, only
to the extent that such amendment permits Indemnitee to broader indemnification
rights than the Code permitted prior to adoption of such amendment), if, by
reason of or relating in any way to Indemnitee’s status as an agent, Indemnitee
is a party to, or otherwise involved, or is threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company. Pursuant
to this Section 3(b), Indemnitee shall be indemnified against all expenses
actually and reasonably incurred by the Indemnitee, or on the Indemnitee’s
behalf, in connection with such proceeding if the Indemnitee acted in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, if applicable law so
provides, no indemnification against such expenses shall be made in respect of
any claim, issue or matter in such proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

 

4.     Indemnification of Expenses of Successful Party.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee to the maximum extent not
prohibited by the Code, as such may be amended from time to time, against all
expenses actually and reasonably incurred by Indemnitee on his or her behalf in
connection therewith. For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

5.     Partial Indemnification.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

6.     Contribution.

 

(a)   Whether or not the indemnification provided in Section 3 hereof is
available, in respect of any threatened, pending or completed proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such action, suit or
proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

 

 

--------------------------------------------------------------------------------

 

 

(b)   Without diminishing or impairing the obligations of the Company set forth
in Section 6(a), if, for any reason, Indemnitee shall elect or be required to
pay all or any portion of any judgment or settlement in any threatened, pending
or completed action, suit or proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction or events from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, in connection with the transaction
or events that resulted in such expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 

(c)   The Company hereby agrees fully to indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors, or
employees of the Company (other than Indemnitee) who may be jointly liable with
Indemnitee.

 

(d)   To the extent not prohibited by the Code, if the indemnification provided
for in this Agreement is unavailable to Indemnitee for any reason whatsoever,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such proceeding and/or (ii) the relative fault of the Company (and its
other directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).

 

7.     Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, to the extent not prohibited by the Code, the Company shall
advance all expenses incurred by or on behalf of Indemnitee in connection with
any proceeding, and such advancement shall be made within thirty (30) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is finally
determined by a court of competent jurisdiction in a final judgment, not subject
to further appeal, that Indemnitee is not entitled to be indemnified by the
Company.  Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses. Advances shall include any and all
expenses actually and reasonably incurred by Indemnitee pursuing an action to
enforce Indemnitee’s right to indemnification under this Agreement, or otherwise
and this right of advancement, including expenses incurred preparing and
forwarding statements to the Company to support the advances claimed.  The
execution and delivery of this Agreement shall constitute an undertaking
providing that Indemnitee shall, to the fullest extent required by law, repay
the advance if and to the extent that it is finally determined by a court of
competent jurisdiction in a final judgment, not subject to further appeal, that
Indemnitee is not entitled to be indemnified by the Company.  Payments for
advanced expenses requested under this Section 7 shall be made by the Company no
later than thirty (30) days after receipt of the written request of Indemnitee.
The right to advancement of expenses under this Section 7 is a right separate
from and independent of the right to indemnification and shall continue until
final disposition of any proceeding, including any appeal therein.  This Section
7 shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 11(b). Further, the Company shall not seek from a
court, or agree to, a "bar order" which would have the effect of prohibiting or
limiting the Indemnitee's rights to receive advancement of expenses under this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

8.     Notice and Other Indemnification Procedures.

 

(a)   Notification of Proceeding.  Indemnitee will promptly notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

 

(b)   Request for Indemnification and Indemnification Payments.  After providing
the notice described in Section 8(a) above, Indemnitee may request
indemnification payments thereof by the Company.  Indemnification payments
requested by Indemnitee under Section 3 hereof shall be made by the Company no
later than thirty (30) days after receipt of the written request of
Indemnitee.  Claims for advancement of expenses shall be made under the
provisions of Section 7 herein.

 

(c)   Application for Enforcement.  In the event the Company fails to make
timely payments as set forth in Sections 7 or 8(b) above, Indemnitee shall have
the right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement.  In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law.  Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder or otherwise prejudice.

 

(d)   Adjudication. In the event that Indemnitee, pursuant to this Section 8,
seeks adjudication of his or her rights under, or to recover damages for breach
of, this Agreement, or to recover under any directors' and officers' liability
insurance policies maintained by the Company, the Company shall pay on his or
her behalf, in advance, any and all expenses actually and reasonably incurred by
him or her in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.

 

(e)   Validity. The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of expenses from the Company under this Agreement or
under any directors' and officers' liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery,
as the case may be.

(f)   Timing. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the proceeding.

 

9.     Assumption of Defense.  In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee.  Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense.  Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

10.     Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise that such person serves at the request
of the Company (“D&O Insurance”), Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

 

11.     Exceptions.

 

(a)   Certain Matters.  Any provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 11(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee's conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder; (iii) a final judgment or other final
adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); (iv) on account of conduct that is established
by a final judgment as constituting a breach of Indemnitee’s duty of loyalty to
the Company or resulting in any personal profit or advantage to which Indemnitee
is not legally entitled; or (v) payment having actually been made to or on
behalf of Indemnitee under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount paid under any insurance
policy or other indemnity provision.  For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.

 

(b)   Claims Initiated by Indemnitee.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate or applicable law, or (ii) with respect to any other proceeding
initiated by Indemnitee that is either approved by the Board or Indemnitee’s
participation is required by applicable law.  However, indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board determines it to be appropriate.

 

(c)   Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written
consent.  Neither the Company nor Indemnitee shall unreasonably withhold consent
to any proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith after
consultation with legal counsel that such settlement is not in the best
interests of the Company and its stockholders.

 

 

--------------------------------------------------------------------------------

 

 

(d)   Securities Act Liabilities.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act.  Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue.  Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.

 

12.     Nonexclusivity and Survival of Rights.  

 

(a)   The provisions for indemnification and advancement of expenses set forth
in this Agreement shall not be deemed exclusive of any other rights which
Indemnitee may at any time be entitled under any provision of applicable law,
the Company’s Certificate, Bylaws, other agreements, a vote of stockholders, a
resolution of directors of the Company, or otherwise, both as to action in
Indemnitee’s official capacity and Indemnitee’s action as an agent of the
Company, in any court in which a proceeding is brought, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Company and shall inure to the benefit of the heirs, executors, administrators
and assigns of Indemnitee.  The obligations and duties of the Company to
Indemnitee under this Agreement shall be binding on the Company and its
successors and assigns until terminated in accordance with its terms.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee prior to such amendment,
alteration or repeal.  To the extent that a change in the Code, whether by
statute or judicial decision, permits greater indemnification or advancement of
expenses than would be afforded currently under the Company’s Certificate,
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, by Indemnitee shall
not prevent the concurrent assertion or employment of any other right or remedy
by Indemnitee.

 

(b)   The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by
___________ and certain of its affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Certificate or Bylaws of the
Company (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and (iii)
that it irrevocably waives, relinquishes and releases the Fund Indemnitors from
any and all claims against the Fund Indemnitors for contribution, subrogation or
any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Fund Indemnitors on behalf of Indemnitee
with respect to any claim for which Indemnitee has sought indemnification from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 12(b).

 

 

--------------------------------------------------------------------------------

 


              13.     Term.  This Agreement shall continue until and terminate
upon the later of: (a) five (5) years after the date that Indemnitee shall have
ceased to serve as a director or and/or officer or agent of the Company; or (b)
one (1) year after the final termination of any proceeding, including any appeal
then pending, in respect to which Indemnitee was granted rights of
indemnification or advancement of expenses hereunder.

 

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.

 

14.     Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.

 

15.     Primacy of Indemnification. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise. The Company’s
obligation to indemnify or advance expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise.

 

16.     Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

17.     Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 16 hereof.

 

18.     Amendment and Waiver.  No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

19.     Notice.  Except as otherwise provided herein, any notice or demand
which, by the provisions hereof, is required or which may be given to or served
upon the parties hereto shall be in writing and shall be deemed to have been
validly served, given or delivered (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, and if not so confirmed, then on the
next business day; (c) three (3) business days after deposit in the United
States mail, as registered or certified mail, with proper postage prepaid; or
(d) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
written notifications shall be addressed to the party or parties to be notified
at the addresses set forth on the signature page of this Agreement (or such
other address(es) as a party may designate for itself by like notice).  If to
the Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.

 

 

--------------------------------------------------------------------------------

 

 

20.     Governing Law.  This Agreement shall be governed exclusively by and
construed and enforced according to the laws of the State of Delaware, without
regard to its conflict of laws rules, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware. The Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the exclusive jurisdiction of the United States federal and
state courts located in California, County of Alameda (the “California Courts”),
and not in any other state or federal court in the United States of America or
any court in any other country, (ii) consent to submit to the exclusive
jurisdiction of the California Courts for purposes of any action or proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or proceeding in the California
Courts, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the California Courts has been brought in
an improper or inconvenient forum.

 

21.     Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement.  Only
one such counterpart need be produced to evidence the existence of this
Agreement. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

22.     Headings.  The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

23.     Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate, Bylaws, the Code and any other applicable law, and shall not be
deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

 

 

NOVABAY PHARMACEUTICALS, INC.

     

By:

     

Justin Hall

   

President & Chief Executive Officer and General Counsel

             

INDEMNITEE

     

By:

     

[Name of Indemnitee]

 

 